Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clint Wimbish on 30 September 2021.

The application has been amended as follows: 
Amend claims 15-16:


15. The method of claim 14, wherein the temporary substrate is formed of or coated with a material substantially inert to the copper-based alloy infiltrating the hard particle layer. 

16. A method of making a freestanding metallic article comprising: providing a temporary substrate; disposing over a surface of the temporary substrate a flexible sheet comprising organic binder and copper-based powder alloy; heating the sheet comprising the organic binder and the copper-based powder alloy to provide a sintered copper-based alloy article; and separating the sintered copper-based alloy article from the temporary substrate.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest a method of making a freestanding composite article in claims 1 and 16 comprising disposing a layered assembly with copper base infiltrant and a hard particle, followed by sintering and separation from the substrate.  The prior art does not teach or fairly suggest a method of making a freestanding metallic article in claims 1and 16  comprising disposing a flexible sheet with copper base alloy particle, followed by sintering and separation from the substrate.  Ding as cited in the parent application teaches to apply a cloth bearing a nickel base alloy to a substrate for shaping purposes, which is then removed.  However, Ding generally does not describe any copper-based alloy (See abstract or Summary).  US 5,352,526 (cited by applicant) is considered exemplary of prior art methods involving creation of sheets of metal powders.  This art, like the other prior art, does not teach or fairly suggest the steps of applicant’s method involved in creation of a freestanding article.  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734